 

Case: 1:20-cv-00028 Document #: 38-4 Filed: 05/29/20 Page 1 of 3 PagelD #:193

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

CYNTHIA PRYOR,
Plaintiff, Case No.: 2020-CV-28
-Vs- Judge: Judge John J. Tharp, Jr.

TARGET CORPORATION Magistrate Judge: Judge Sunil R. Harjani

Meme ee er ee ee ee ee ee ee

Defendant.

TARGET CORPORATION’S AMENDED PRIVILEGE LOG

 

 

 

DOCUMENT /COMMUNICATION / AUTHOR DATE PRIVILEGE

INFORMATION

Notes taken by the claim representatives for Claims The dates on Attorney /client, insurer /insured, and work-

Target in anticipation of litigation for purposes of | representatives for | which the notes | product privileges. See Consolidation Coal Co. v.

evaluating the claim and to assist Counsel in the | Target. were prepared Bucyrus-Erie Co., 89 IL. 2d 103, 432 N.E.2d 250

defense and investigation of the claim. None of and will (1982); People v. Ryan, 30 1. 2d 436, 197

these notes have been distributed outside of the continue to be N.E.2d 15 (1964); Miynarski v. Rush

claims representatives and attommeys working on prepared are Presbyterian-St. Luke's Med. Ctr., 213 Tl. App. 3d

and evaluating this case for Target. many, various 427, 572 N.E.2d 1025 (1991); Lower v. Rucker,

and ongoing. 217 Ill. App. 3d 1, 576 N.E.2d 422 (1991), and

Rapps v. Keldermans, 257 Ill. App. 3d 205, 628
N.E.2d 818 (1993).

 

 

 

 

 

1 EXHIBIT

b_

tabbles"
 

Case: 1:20-cv-00028 Document #: 38-4 Filed: 05/29/20 Page 2 of 3 PagelD #:194

 

Correspondence between the claim
representatives for Target and attorneys, and
those working under and at the direction of
attommeys working on this case for Target
regarding the status of the case, evaluation of
the claim, trial strategy and investigation of the
claim. None of these reports have been
distributed outside of the claims representatives
and attorneys, and those working under and at
the direction of attorneys working on and
evaluating this case for Target.

Claims
representatives for
Target and
attorneys for
Target.

The dates on
which the
correspondence
was prepared
and will
continue to be
prepared are
many, various
and ongoing.

Attomey/client, insurer/insured, and work-
product privileges. See Consolidation Coal Co. v.
Bucyrus-Ene Co., 89 Ill. 2d 103, 432 N.E.2d 250
(1982); Peopie v. Ryan, 30 Tl. 2d 456, 197
N.E.2d 15 (1964); Miynarski v. Rush
Presbyterian-St. Luke's Med. Ctr., 213 I. App. 3d
427, 572 N.E.2d 1025 (1991); Lower v. Rucker,
217 Il. App. 3d 1, 576 N.E.2d 422 (1991), and
Rapps v. Keldermans, 257 lll. App. 3d 205, 628
N.E.2d 818 {1993}.

 

 

Notes taken by Counsel retained by Target to
defend this litigation, in regard to investigation
and evaluation of the claim, trial strategy and
defense plan, which notes have not been
distributed to or shared with anyone other than
the attorneys at Johnson & Bell, Ltd. working on
and evaluating this case for Target.

 

Attomeys at
Johnson & Bell,
Ltd.

 

| The dates on

which the notes
were prepared
and will
continue to be
prepared are
many, varlous
and ongoing.

 

Attorney/client and work-product privileges. See
Consolidation Coal Co. v. Bucyrus-Erie Co., 89 Il.
2d 103, 432 N.E.2d 250 (1982); People v. Ryan,
30 Ill. 2d 456, 197 N.E.2d 15 (1964); Miynarski
v. Rush Presbyterian-St. Luke's Med. Ctr., 213 Il.
App. 3d 427, 572 N.E.2d 1025 (1991); Lower v.
Rucker, 217 IIL. App. 3d 1, 576 N.E.2d 422
(1991), and Rapps v. Keldermans, 257 Ill. App.
3d 205, 628 N.E.2d 818 (1993).

 

 
 

Case: 1:20-cv-00028 Document #: 38-4 Filed: 05/29/20 Page 3 of 3 PagelD #:195

 

 

Reports generated by Counsel for Target and
those working under and at the direction of
attorneys working on this case for Target in
regard to investigation and evaluation of the
claim, status of the case, trial strategy and
defense plan. None of these reports have been
distributed outside of the claims representatives
and attorneys, and those working under and at
the direction of attorneys working on and
evaluating this case for Target.

 

Target’s legal
department and
defense counsel for
Target, and those
acting under their
direction.

 

The dates on
which the notes
were prepared
and will
continue to be
prepared are
many, various
and ongoing.

 

Attorney /clhent and work-product privileges. See
Consolidation Coal Co. v. Bucyrus-Enie Co., 89 IIL.
2d 103, 432 N.E.2d 250 (1982); People v. Ryan,
30 Ml. 2d 456, 197 N.E.2d 15 (1964); Miynarski
v. Rush Presbyterian-St. Luke's Med. Ctr., 213 Il.
App. 3d 427, 572 N.E.2d 1025 (1991); Lower v.
Rucker, 217 Tl. App. 3d 1, 576 N.E.2d 422
(1991), and Rapps v. Keldermans, 257 Ill. App.
3d 205, 628 N.E.2d 818 (1993).

 

ROBERT M. BURKE, #6187403

CATHERINE P. GORMAN, #6320695

JOHNSON & BELL, LTD.

Attorney for Defendant

33 West Monroe Street, #2700

Chicago, Illinois 60603

Telephone: (312) 372-0770

e-mail: burker@jbltd.com
gormanc@jbltd.com

Respectfully submitted,
Johnson & Bell, Ltd.

/s/Robert M. Burke
One of the Attorneys for Defendant, Target Corporation

 
